DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 11/02/20 has been entered.
	2. Claims 1, 3, 5-9, 12-23 remain pending within the application.
	3. The amendment filed 11/02/20 is sufficient to overcome the 35 USC 103(a) rejections of claims 1, 3, 5-9, 12-22. The previous rejections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, an amended limitation recites, “detecting a user input on a first operation unit and a second operation unit.” It is unclear to the examiner whether a single input is received and it 
	Claim 20 recites the same limitation and is similarly rejected.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9, 12, 13, 16-17, 19-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Naik United States Patent Application Publication US 2006/0095849, in view of Parker United States Patent Application Publication US 2011/0113371, in further view of Amijee United States Patent Application Publication US 2014/0282013.
Regarding claim 1, Naik discloses an apparatus comprising:
a display unit (Naik, fig 11, element 1110, display); and 
a plurality of sensor elements, wherein the plurality of sensor elements are provided separate from the display unit (Naik, fig 11, element 1108 user input device with multiple buttons representing sensor elements; Naik, para [0047], with reference to fig 3, scroll wheel 268 containing buttons 260-266 and push button 259), 
wherein the display unit is configured to determine a user input to be one of a first operation and a second operation (Naik, para [0072], controls navigation and selection), and 

wherein the plurality of items are included in the different hierarchical levels and the same hierarchical level (Naik, para [0046], nested menus have items on the same level and items at various levels), 
wherein the display unit is further configured to switch display directly between the output screens having the different hierarchical levels and displaying items having the different hierarchical levels, based on the user input (Naik, para [0045], with regards to fig 3, switches between output screens 251-256 based on selection and navigation of menus), 
wherein the first operation includes a tapping of at least one predetermined sensor element of the plurality of sensor elements (Naik, para [0079], with reference to fig 3, select button used 259 to select items), 
wherein the second operation includes a swiping along the plurality of sensor elements including the at least one predetermined sensor element (Naik, para [0047], touch pad apparatus that understands a rotation user gesture), and 
wherein the display unit is further configured to switch display between output screens having the same hierarchical level, based on the user input being the second operation (Naik, para [0047], user rubs the interface controls on scroll wheel to navigate), and 
switch display between output screens having the different hierarchical levels, based on the user input being the first operation (Naik, para [0079], with reference to fig 3, select button used 259 to select items; Naik, para [0046], selection of nested menus).
Naik does not disclose:

wherein the first operation unit and the second operation unit are provided separate from the display unit,
 each output screen of the plurality of output screens only one item of a plurality of items and
wherein the first operation unit and the second operation unit cross each other in an X-shape.
Parker discloses:
a first operation unit and a second operation unit, each of the first operation unit and the second operation unit including a plurality of sensor elements (Parker, para [0092], with reference to fig 8, elements 270a and 270b represent sensor elements as part of a first operation unit, elements 270c and 270d represent sensor elements as part of a second operation unit), 
wherein the first operation unit and the second operation unit are provided separate from the display unit (Parker, para [0092], with regards to fig 8, element 220 which contains both operation units, separate from display 950), and
wherein the first operation unit and the second operation unit cross each other in an X-shape (Parker, para [0092], with reference to fig 8, intersection of elements 270a and 270b with 270c and 270c represents x shape).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the sensor element of Wang to provide different sensor elements instead of just one element based on the teaching of Parker.  The motivation for doing so would have been to ease the operation of audio/visual devices for the user (Parker, para [0006]).
Naik in view of Parker does not disclose each output screen of the plurality of output screens displaying only one item of a plurality of items.

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the interface to include only displaying 1 item at a time on each display screen.  The motivation for doing so would have been to finely hone in on information on a slide (Amijee, para [0085]).

Regarding claim 3, Naik in view of Parker in further view of Amijee discloses the apparatus of claim 1.  Naik additionally discloses wherein when the user input is the first operation, the output screens having different hierarchical levels are switched sequentially based on the user input, and when the user input is the second operation, the output screens having the same hierarchical levels are switched sequentially based on the user input (Naik, para [0079], with reference to fig 3, select button used 259 to select items; Naik, para [0046], selection of nested menus representing first operation; Naik, para [0047], user rubs the interface controls on scroll wheel to navigate).

Regarding claim 5, Naik in view of Parker in further view of Amijee discloses the apparatus of claim 1.  Naik additionally discloses wherein the first operation and the second operation have respective directionalities in relation to an arrangement of the plurality of sensor elements (Naik, para [0079], with reference to fig 3, select button used 259 to select items; Naik, para [0046], selection of nested menus representing first operation; Naik, para [0047], user rubs the interface controls on scroll wheel to navigate. Examiner interpretation: tap which would only be in a z direction at one point in an x-y plane, swipe would only be in an x-y direction at one point on the z plane).

claim 6, Naik in view of Parker in further view of Amijee discloses the apparatus of claim 1. Naik additionally discloses wherein the first operation and the second operation are gestures made in different directions (Naik, para [0079], with reference to fig 3, select button used 259 to select items; Naik, para [0046], selection of nested menus representing first operation; Naik, para [0047], user rubs the interface controls on scroll wheel to navigate. Examiner interpretation: tap which would only be in a z direction at one point in an x-y plane, swipe would only be in an x-y direction at one point on the z plane).

Regarding claim 7, Naik in view of Parker in further view of Amijee discloses the apparatus of claim 1.  Amijee additionally discloses wherein the display unit is further configured to display a visual indicator of hierarchical level for each respective output screen (Amijee, para [0089], fig 2B, element 58 indicates current level).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the interface to include only displaying 1 item at a time and corresponding indicators on each display screen.  The motivation for doing so would have been to finely hone in on information on a slide (Amijee, para [0085]).

Regarding claim 9, Naik in view of Parker in further view of Amijee discloses the apparatus of claim 1.  Amijee additionally discloses wherein the display unit is further configured to switch display between the plurality of output screens by scrolling between the plurality of output screens (Amijee, para [0089], fig 2B elements 57 and 58 shows scrolling between output screens on the same level).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the interface to include only displaying 1 item at a 

Regarding claim 12, Naik in view of Parker in further view of Amijee discloses the apparatus of claim 1.  Naik additionally discloses wherein -4-Patent Application No. 15/319,466 Reply to Non-Final Office Action of March 4, 2020 the at least one predetermined sensor element comprises a first sensor element, wherein the display unit switches display to a lower level hierarchical output screen of the plurality of output screens based on the user input tapping the first sensor element (Naik, para [0079], control selection of element made with select button 259 or previous button 264), and the at least one predetermined sensor element comprises a second sensor element, wherein the display unit switches display to a higher level hierarchical output screen of the plurality of output screens based on the user input tapping the second sensor element (Naik, para [0047], fig 3, element 260 menu button would go to the menu of the nested menu).

Regarding claim 13, Naik in view of Parker in further view of Amijee discloses the apparatus of claim 1. Amijee additionally discloses further comprising at least one communication unit provided to be separated from the display unit (Amijee, para [0147], computer contains components to perform tasks such as linking to a communication network).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the interface of Naik to include a communication unit.  The motivation for doing so would have been to share information across a network.

Regarding claim 16, Naik in view of Parker in further view of Amijee discloses the apparatus of claim 1. Naik additionally discloses wherein the plurality of sensor elements comprises at least one touch sensor (Naik, fig 11, element 1108 user input device with multiple buttons representing sensor 

Regarding claim 17, Naik in view of Parker in further view of Amijee discloses the apparatus of claim 1. Naik additionally discloses wherein a notification is provided to indicate selection of one sensor element of the plurality of sensor elements (Naik, para [0080], "play" can be audiblized to the user to provide feedback that the play/pause button 266 was actually depressed).

Regarding claim 19, Naik discloses a method comprising:
displaying at least one output screen of a plurality of output screens on a display unit (Naik, para [0045], switches between output screens 251-256 based on selection and navigation of menus; Naik, fig 11, element 1110, display); 
detecting a user input on a plurality of sensor elements, wherein the plurality of sensor elements are provided separate from the display unit (Naik, fig 11, element 1108 user input device with multiple buttons representing sensor elements; Naik, para [0047], with reference to fig 3, scroll wheel 268 containing buttons 260-266 and push button 259; Naik, para [0045], switches between output screens 251-256 based on selection and navigation of menus); 
determining a user input to be one of a first operation and a second operation (Naik, para [0072], controls navigation and selection); and 
switching display between output screens of the plurality of output screens having different hierarchical levels and a same hierarchical level based on the user input on the plurality of sensor elements (Naik, para [0045], switches between output screens 251-256 based on selection and navigation of menus), 

wherein the switching display is controlled to switch display directly between the output screens having the different hierarchical levels and displaying items having the different hierarchical levels, based on the user input (Naik, para [0045], with regards to fig 3, switches between output screens 251-256 based on selection and navigation of menus), 
wherein the first operation includes a tapping of at least one predetermined sensor element of the plurality of sensor elements (Naik, para [0079], with reference to fig 3, select button used 259 to select items), 
wherein the second operation includes a swiping along the plurality of sensor elements including the at least one predetermined sensor element (Naik, para [0047], touch pad apparatus that understands a rotation user gesture), 
wherein the switching display is controlled to switch display between output screens having the same hierarchical level, based on the user input being the second operation (Naik, para [0047], user rubs the interface controls on scroll wheel to navigate within the same level menu), and 
wherein the switching display is controlled to switch display between output screens having the different hierarchical levels, based on the user input being the first operation (Naik, para [0079], with reference to fig 3, select button used 259 to select items; Naik, para [0046], selection of nested menus).
Naik does not disclose:
a first operation unit and a second operation unit, each of the first operation unit and the second operation unit including a plurality of sensor elements, 
wherein the first operation unit and the second operation unit are provided separate from the display unit,

wherein the first operation unit and the second operation unit cross each other in an X-shape.
Parker discloses:
a first operation unit and a second operation unit, each of the first operation unit and the second operation unit including a plurality of sensor elements (Parker, para [0092], with reference to fig 8, elements 270a and 270b represent sensor elements as part of a first operation unit, elements 270c and 270d represent sensor elements as part of a second operation unit), 
wherein the first operation unit and the second operation unit are provided separate from the display unit (Parker, para [0092], with regards to fig 8, element 220 which contains both operation units, separate from display 950), and
wherein the first operation unit and the second operation unit cross each other in an X-shape (Parker, para [0092], with reference to fig 8, intersection of elements 270a and 270b with 270c and 270c represents x shape).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the sensor element of Wang to provide different sensor elements instead of just one element based on the teaching of Parker.  The motivation for doing so would have been to ease the operation of audio/visual devices for the user (Parker, para [0006]).
Naik in view of Parker does not disclose each output screen of the plurality of output screens displaying only one item of a plurality of items.
Amijee discloses each output screen of the plurality of output screens displaying only one item of a plurality of items (Amijee, para [0085], with reference to fig 2a, an editing interface shows each output screen displaying only one slide in a hierarchical organization of slides).  
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the interface to include only displaying 1 item at a 

Regarding claim 20, Naik discloses a non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute a method, the method comprising:
displaying at least one output screen of a plurality of output screens on a display unit (Naik, para [0045], switches between output screens 251-256 based on selection and navigation of menus; Naik, fig 11, element 1110, display); 
detecting a user input on a plurality of sensor elements, wherein the plurality of sensor elements are provided separate from the display unit (Naik, fig 11, element 1108 user input device with multiple buttons representing sensor elements; Naik, para [0047], with reference to fig 3, scroll wheel 268 containing buttons 260-266 and push button 259; Naik, para [0045], switches between output screens 251-256 based on selection and navigation of menus); 
determining a user input to be one of a first operation and a second operation (Naik, para [0072], controls navigation and selection); and 
switching display between output screens of the plurality of output screens having different hierarchical levels and a same hierarchical level based on the user input on the plurality of sensor elements (Naik, para [0045], switches between output screens 251-256 based on selection and navigation of menus), 
wherein the plurality of items are included in the different hierarchical levels and the same hierarchical level (Naik, para [0046], nested menus have items on the same level and items at various levels), 

wherein the first operation includes a tapping of at least one predetermined sensor element of the plurality of sensor elements (Naik, para [0079], with reference to fig 3, select button used 259 to select items), 
wherein the second operation includes a swiping along the plurality of sensor elements including the at least one predetermined sensor element (Naik, para [0047], touch pad apparatus that understands a rotation user gesture), 
wherein the switching display is controlled to switch display between output screens having the same hierarchical level, based on the user input being the second operation (Naik, para [0047], user rubs the interface controls on scroll wheel to navigate within the same level menu), and 
wherein the switching display is controlled to switch display between output screens having the different hierarchical levels, based on the user input being the first operation (Naik, para [0079], with reference to fig 3, select button used 259 to select items; Naik, para [0046], selection of nested menus).
Naik does not disclose:
a first operation unit and a second operation unit, each of the first operation unit and the second operation unit including a plurality of sensor elements, 
wherein the first operation unit and the second operation unit are provided separate from the display unit,
 each output screen of the plurality of output screens only one item of a plurality of items and
wherein the first operation unit and the second operation unit cross each other in an X-shape.
Parker discloses:

wherein the first operation unit and the second operation unit are provided separate from the display unit (Parker, para [0092], with regards to fig 8, element 220 which contains both operation units, separate from display 950), and
wherein the first operation unit and the second operation unit cross each other in an X-shape (Parker, para [0092], with reference to fig 8, intersection of elements 270a and 270b with 270c and 270c represents x shape).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the sensor element of Wang to provide different sensor elements instead of just one element based on the teaching of Parker.  The motivation for doing so would have been to ease the operation of audio/visual devices for the user (Parker, para [0006]).
Naik in view of Parker does not disclose each output screen of the plurality of output screens displaying only one item of a plurality of items.
Amijee discloses each output screen of the plurality of output screens displaying only one item of a plurality of items (Amijee, para [0085], with reference to fig 2a, an editing interface shows each output screen displaying only one slide in a hierarchical organization of slides).  
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the interface to include only displaying 1 item at a time on each display screen.  The motivation for doing so would have been to finely hone in on information on a slide (Amijee, para [0085]).

claim 21, Naik in view of Parker in further view of Amijee discloses the apparatus of claim 12.  Naik further discloses wherein the second operation includes a swiping along the plurality of sensor elements including the first sensor element and the second sensor element (Naik, para [0047], rubbing scroll wheel containing menu button and previous button).

	Regarding claim 23, Naik in view of Parker in further view of Amijee discloses the apparatus of claim 1.  Amijee further discloses wherein each output screen of the plurality of output screens display only one item of a plurality of items (Amijee, para [0085], with reference to fig 2a, an editing interface shows each output screen displaying only one slide in a hierarchical organization of slides), and 
wherein the plurality of items are included in the different hierarchical levels and the same hierarchical level (Amijee, para [0083], with reference to fig 1B, hierarching organization with different levels (A, B. C) and on the same level (slides 101-105)).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the interface to include only displaying 1 item at a time on each display screen.  The motivation for doing so would have been to finely hone in on information on a slide (Amijee, para [0085]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Naik United States Patent Application Publication US 2006/0095849, in view of Parker United States Patent Application Publication US 2011/0113371, in further view of Amijee United States Patent Application Publication US 2014/0282013, as modified by Toriyama United States Patent Application Publication US 2009/0322484.
Regarding claim 8, Naik in view of Parker in further view of Amijee discloses the apparatus of claim 1.  Naik in view of Parker in further view of Amijee does not disclose wherein the apparatus is a card-type terminal encased within a card-shaped housing.

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the terminal and housing based on the teachings of Toriyama.  The motivation for doing so would have been fitting the IC card in a mobile device (Toriyama, para [0199]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Naik United States Patent Application Publication US 2006/0095849, in view of Parker United States Patent Application Publication US 2011/0113371, in further view of Amijee United States Patent Application Publication US 2014/0282013, as modified by Strazisar United States Patent Application Publication US 2012/0113044.
Regarding claim 10, Naik in view of Parker in further view of Amijee discloses the apparatus of claim 1.  Naik in view of Parker in further view of Amijee does not disclose wherein the display unit is further configured to switch display between output screens having the same hierarchical level, based on the user input swiping along the plurality of sensor elements.
Strazisar discloses wherein the display unit is further configured to switch display between output screens having the same hierarchical level, based on the user input swiping along the plurality of sensor elements (Strazisar, para [0024], scrolling media list by swiping track).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the sensors of Naik in view of Parker in further view of Amijee to include a sensor that receives swipe gestures.  The motivation for doing so would have been to receive additional types of input (Strazisar, para [0002]).

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Naik United States Patent Application Publication US 2006/0095849, in view of Parker United States Patent Application Publication US 2011/0113371, in further view of Amijee United States Patent Application Publication US 2014/0282013, as modified by Ishida United States Patent US 6,365,815.
Regarding claim 14, Naik in view of Parker in further view of Amijee discloses the apparatus of claim 1.  Naik in view of Parker in further view of Amijee does not disclose wherein the display unit further comprises at least one of a liquid crystal display or an organic light emitting diode.
Ishida discloses wherein the display unit further comprises at least one of a liquid crystal display (Ishida, col 2-3, rows 65-67 and 1-6, LCD display).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display to be explicitly an LCD display.  The motivation for doing so would have been to allow for a thinner display profile than a CRT.

Regarding claim 18, Naik in view of Parker in further view of Amijee in further view of Ishida discloses the apparatus of claim 17.  Ishida additionally discloses further comprising:
at least one light emitting unit, wherein the at least one light emitting unit is configured to provide the notification by at least one of emit light or blink, to indicate the selection of one of the plurality of sensor elements (Ishida, col 4 rows 59-63, LED lights upon selection).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the sensors and output device of Naik to include an LED that lights up upon selection. The motivation for doing so would have been so that the user is free from the trouble of finding an operation element to shorten the time required for the operation of having a function performed (Ishida, col 4 rows 59-63).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Naik United States Patent Application Publication US 2006/0095849, in view of Parker United States Patent Application Publication US 2011/0113371, in further view of Amijee United States Patent Application Publication US 2014/0282013, as modified by Katz United States Patent Application Publication US 2015/0363070.
Regarding claim 15, Naik in view of Parker in further view of Amijee discloses the apparatus of claim 1. Naik in view of Parker in further view of Amijee does not disclose wherein the plurality of sensor elements comprises at least one proximity sensor.
Katz discloses wherein the plurality of sensor elements comprises at least one proximity sensor (Katz, para [0025], proximity sensor).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the plurality of sensors of Naik in view of Parker in further view of Amijee to include a proximity sensor based on the teaching of Katz.  The motivation for doing so would have been allowing a user to interact with a display without touching the display (Katz, para [0007]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Naik United States Patent Application Publication US 2006/0095849, in view of Parker United States Patent Application Publication US 2011/0113371, in further view of Amijee United States Patent Application Publication US 2014/0282013, as modified by Brisebois United States Patent Application Publication US 2015/0089360.
Regarding claim 22, Naik in view of Parker in further view of Amijee discloses the apparatus of claim 1.  Naik in view of Parker in further view of Amijee does not disclose wherein the first operation unit is arranged along one arc such that a center of the one arc is positioned to one side with respect to an axis that divides the display unit into a left side and a right side and the second operation unit is 
Brisebois discloses a first operation unit arranged along one arc such that a center of the one arc is positioned to one side with respect to an axis that divides the display unit into a left side and a right side and the second operation unit is arranged in another arc such that a center of the another arc is positioned to another side with respect to the axis that divides the display unit into the left side and the right side (Brisebois, para [0069], with reference to fig 15, arcs 180 and 182 with corresponding elements along them.  They arc radii originate in opposite corners).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of the plurality of elements to be in arcs based on the teachings of Brisebois.  The motivation for doing so would have been to be more ergonomic for a user’s thumbs (Brisebois, para [0069]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-9, 12-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOPE C SHEFFIELD/               Examiner, Art Unit 2178